DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As directed by the amendment filed on 05 July 2022, claims 1-20 are cancelled and claims 21-38 are newly added. Claims 21-38 currently stand pending in the application. 

Election/Restrictions
The cancellation of claims 1-20 has rendered moot the restriction requirement dated 20 April 2022. The newly added claims 21-38 are directed to a single group, drawn to a surgical kit for performing a bone surgery. The restriction requirement is therefore withdrawn. 

Priority
The priority date is 24 August 2018. 

Claim Objections
Claims 21-38 are objected to because of the following informalities: improper antecedence and language. Appropriate correction is required. The following amendments are suggested: 
In claim 21 / ll. 3: “a bone-contacting surface configured to be superposable against [[a]] the bone of [[a]] the patient” 
In claim 21 / ll. 7-8: “a cutting module bone-contacting surface configured to be superposable against the bone” 
In claim 27 / ll. 6: “on one of the respective sides of the slot” 
In claim 28 / ll. 3: “predrilling bone-contacting surface configured to be superposable against the bone” 
In claim 29 / ll. 2-4: “comprises at least other one of the male connector and the female connector and is removably engageable with the anchor module by engaging the other one of the male connector and female connector into complementary ones of the at least one of the male connector” 
In claim 30 / ll. 3: “predrilling bone-contacting surface configured to be superposable against the bone” 
In claim 32 / ll. 3-4: “insertable in each of the at least one fastener aperture to be configured to affix” 
In claim 35 / ll. 1: “wherein the at least one calibrated drill bit” 
In claim 35 / ll. 2: “the at least one drill module” 
In claim 36 / ll. 4: “to be configured to affix”

Claim Interpretation
The limitations “and/or” used throughout the claims (see claims 22, 23, 28, 30, ) are not interpreted under 35 U.S.C. 112(b) as being indefinite. “A and/or B” is interpreted as covering A alone, B alone, or A and B together.  





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24 and 25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 24, the limitation “wherein the slot has a generally planar shape” is not supported by the specification as originally filed or the original claims. Rather, the specification describes the cutting module as comprising an osteotome guide 127 for guiding an osteotome to create a planar cut in the patient’s bone (p. 39 / ll. 26 – p. 40 / ll. 2). There is no disclosure or support for a generally planar cut or the slot having a generally planar shape, since the slot is shown to have a planar shape (see e.g. FIG. 9). 
Claim 25 is rejected under 35 U.S.C. 112(a) by virtue of a rejected base claim. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 21-38 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claims 21-38 are rejected under 35 U.S.C. 101 because they are drawn to non-statutory subject matter. In claim 21, lines 4-5, applicant positively recites part of a human, i.e. "the bone-contacting surface conforms to a surface of the patient’s bone”. In claim 31, line 4, applicant positively recites part of a human, i.e. “the two sections of the anchor module secured to the patient’s bone”. Thus, claims 21-38 include a human within their scope and are non-statutory. Amendment is suggested to “the bone-contacting surface is configured to conform to a surface of the patient’s bone” (claim 21) and “the two sections of the anchor module configured to be secured to the patient’s bone” (claim 31).
A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970). 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 34, 36, and 37 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 9,492,183 to Wilkinson et al. (hereinafter, “Wilkinson”). 
As to claim 21, Wilkinson discloses a surgical kit for performing a bone surgery, shown in FIGs. 61-72, the surgical kit comprising an anchor module (inferior portion of 2300 shown in the annotated figure below) configured to be secured to a patient’s bone, shown in FIG. 63, the anchor module having a bone interface side (facing bone) with a bone-contacting surface superposable against a bone of a patient (col. 15 / ll. 47-63) and an operative side (facing away from the bone) with a removable module interface (pins shown in FIG. 61, labelled as 1915 in another embodiment in FIG. 47, serve as an interface or interaction point for a removable module such as 2100, shown in FIG. 62) (col. 14 / ll. 12-29), wherein the bone-contacting surface conforms to a surface of the patient’s bone in a predetermined bone-contacting configuration (col. 15 / ll. 47-63); and a cutting module (superior portion of 2300 shown in the annotated figure below) having a cutting module bone interface side (facing bone) with a cutting module bone-contacting surface superposable against the bone of the patient (col. 15 / ll. 47-63) and a cutting module operative side (facing away from the bone), the cutting module being engaged with the anchor module, in the configuration of FIG. 61, and being separable therefrom (col. 16 / ll. 44-48), shown in FIGs. 65-68, the cutting module having a slot (2310) extending therethrough and opening on the cutting module bone interface side and the cutting module operative side (col. 16 / ll. 30-43), shown in FIG. 64. 

    PNG
    media_image1.png
    576
    521
    media_image1.png
    Greyscale

Wilkinson, FIG. 61, annotated

As to claim 34, Wilkinson discloses the surgical kit according to claim 21, wherein the cutting module is engaged with the removable module interface with severable connecting members (the frangible connections comprise thin connecting members, shown in FIG. 61 and severed in FIG. 68, which are broken away; severable is interpreted as language of intended use – the connecting members are fully capable of being severable, e.g. by a tool, if they are capable of being broken) extending from the cutting module operative side to the removable module interface of the anchor module (the severable connecting members extend from and engage the cutting module operative side to the removable module interface of the anchor module which includes all the outward facing surfaces of the anchor module since all of such surfaces interface with and contact corresponding surfaces on the removable module). 
As to claim 36, Wilkinson discloses the surgical kit according to claim 21, wherein the cutting module comprises fastener apertures (for receiving pins 2455, shown in FIG. 64) extending therethrough with at least one of the fastener apertures being located on each side of the slot, shown in FIG. 64, and wherein the surgical kit further comprises bone fasteners (2455) insertable in the fastener apertures to affix the cutting module directly to the patient’s bone in a predetermined affixed configuration, shown in FIG. 64 (col. 16 / ll. 5-29). 
As to claim 37, Wilkinson discloses the surgical kit according to claim 21, wherein the cutting module and the anchor module are spaced-apart from one another (by the thickness of the frangible connections) when engaged together. 












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 22, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of U.S. Patent Application Publication No. US 2016/0192949 to Robichaud et al. (hereinafter, “Robichaud”).
As to claim 22, Wilkinson discloses the claimed invention except for further comprising at least one calibrated drill bit and at least one drill module removably engageable with the cutting module in a predetermined configuration, the at least one drill module being configured to guide the at least one calibrated drill bit to predetermined positions, depths and/or orientations in the patient’s bone. 
As to claim 35, Wilkinson discloses the claimed invention except for wherein the least one calibrated drill bit comprises an abutment member and the at least one drilling module comprises a body removably engageable with the cutting module and a plurality of drilling guides extending parallel to one another, each one of the drilling guides including a guide tunnel defining a guide barrel, wherein the at least one calibrated drill bit is removably insertable in at least one of the guide barrels with the abutment member abutting against a free end of a corresponding one of the guide barrel when the predetermined depth of the at least one calibrated drill bit is reached. 
As to claim 21, Robichaud teaches a surgical kit for performing a bone surgery, shown in FIGs. 8-11, in the same field of endeavor of orthopedic surgery kits, the surgical kit comprising a cutting module (130) having a cutting module bone interface side (124, facing bone) with a cutting module bone-contacting surface superposable against the bone of the patient (¶71), shown in FIG. 9, and a cutting module operative side (facing away from the bone) (¶63), shown in FIG. 11, the cutting module having a slot (132) extending therethrough and opening on the cutting module bone interface side and the cutting module operative side (¶64), shown in FIG. 11. 
As to claim 22, Robichaud teaches the surgical kit according to claim 21, further comprising at least one calibrated drill bit (68; the drill bit is calibrated to the thickness of the drill module so that its effective length can extend through the drill module to create a bone hole of a predetermined depth, ¶80), shown for example in FIG. 6, and at least one drill module (150), shown in FIG. 8, removably engageable (by severable pins 160) with the cutting module (130) in a predetermined configuration (¶63), shown in FIGs. 8 and 11, the at least one drill module being configured to guide the at least one calibrated drill bit to predetermined positions, depths and/or orientations in the patient’s bone (¶78-82), to weaken the bone along the plane where resection is to be performed to ensure accurate resection along the desired resection plane. 
As to claim 35, Robichaud teaches the surgical kit according to claim 22, wherein the least one calibrated drill bit (68) comprises an abutment member (74) (¶80), shown in FIG. 6, and the at least one drilling module (150) comprises a body removably engageable with the cutting module (130) (by severable pins 160) (¶63) and a plurality of drilling guides (along 126a) extending parallel to one another, shown in FIG. 8, each one of the drilling guides including a guide tunnel (156) defining a guide barrel (thickness surrounding and defining each tunnel 156), wherein the at least one calibrated drill bit is removably insertable in at least one of the guide barrels with the abutment member abutting against a free end of a corresponding one of the guide barrel when the predetermined depth of the at least one calibrated drill bit is reached (¶79-80). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in Wilkinson’s kit a drill module that is removably engageable with and mounted over the cutting module in a predetermined configuration such that the drilling guides of the drill module are aligned along and with the slot of the cutting module, to weaken the bone along the plane where resection is to be performed through the slot to ensure accurate resection along the desired resection plane as taught by Robichaud. A calibrated drill bit would also be provided in Wilkinson’s kit for use with the drill module, with the thickness of the drill module and guide barrels of the drilling guides in conjunction with the effective length of the drill bit due to the position of the drill bit abutment member, controlling the depth of the drilled holes to weaken the bone in the most effective yet least invasive manner. The drill module would be removably engageable with Wilkinson’s cutting module by severable pins extending between the drill module and the cutting module, as taught by Robichaud, such that after the drilling step, the drill module may be removed by severing the pins to provide access to the cutting module for the resecting step. 
As to claim 38, Wilkinson/Robichaud disclose the claimed invention except for wherein the at least one drill module comprises at least two drill modules, each one having a body removably engageable with the cutting module and a plurality of drilling guides, extending parallel to one another, the drilling guides of a first one of the at least two drill modules being oriented in a first orientation and the drilling guides of a second one of the at least two drill modules being oriented in a second orientation defining an oblique angle with the first orientation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in Wilkinson’s kit a plurality of drill modules, each one having a body removably engageable with and mounted over the cutting module such that the plurality of parallel drilling guides of each drill module are aligned along and with one respective slot of the cutting module, to weaken the bone along the respective desired resection plane to ensure accurate subsequent resection, and since the mere duplication of the essential working parts of a device involves only routine skill in the art. By providing a drill module with drilling guides for each slot of the cutting module, each drill module may be separately removed after it is used, to prevent obstruction of subsequent steps of the surgical procedure. As shown for example in FIGs. 3, 4, and 6 of Wilkinson, the medial and lateral slots (forming resections 340 and 350) of the cutting module are oblique to the anterior slot (forming resection 360), depending on whether the kit is for a right or left knee, such that the drilling guides of a first drill module aligned with the medial or lateral slot would be oriented in a first orientation and the drilling guides of a second drill module aligned with the anterior slot would be oriented in a second orientation defining an oblique angle with the first orientation. 

Claim 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson in view of Robichaud (hereinafter, “Wilkinson/Robichaud”), as applied to claims 22, 35, and 38 above, and further in view of U.S. Patent No. US 9,486,228 to Saw et al. (hereinafter, “Saw”).
As to claim 23, Wilkinson/Robichaud disclose further comprising one or more bone cutting tools (Wilkinson, e.g. chisel, col. 16 / ll. 30-37), and wherein the cutting module (Wilkinson, superior portion of 2300) comprises a cutting tool guide (thickness of the cutting module) extending outwardly (away from the bone and away from patient specific posts) and including sidewalls defining the slot (the slot is defined by internal sidewalls of the cutting tool guide as well as external sidewalls that form the guide and thus the slot therewithin), shown in Wilkinson, FIG. 64, wherein the cutting tool guide is configured to guide the one or more cutting tools to predetermined positions, depths and/or orientations in the patient’s bone and to define a connecting interface (outwardly facing surfaces) for the at least one drill module (as taught by Robichaud, the drill module would be removably engageable with the outwardly facing surfaces of the cutting tool guide by severable pins mounted thereon). 
As to claim 24, Wilkinson/Robichaud disclose the surgical kit according to claim 23, wherein the slot (Wilkinson, one 2310) has a generally planar shape, shown in FIG. 64. 
As to claim 25, Wilkinson/Robichaud disclose the surgical kit according to claim 24, wherein the slot (Wilkinson, one 2310) extends in a single plane, shown in FIG. 64. 
As to claim 26, Wilkinson/Robichaud disclose wherein the at least one drill module (Robichaud, 150) is engageable with the cutting module (Wilkinson, superior portion of 2300) over the cutting module. 
Wilkinson/Robichaud are silent as to the cutting tool being an osteotome and the cutting tool guide being an osteotome guide configured to guide the one or more osteotomes (claim 23). 
As to claim 23, Saw teaches that a bone chisel or osteotome may be used interchangeably to create a bone resection, in particular along an already perforated plane (col. 15 / ll. 12-16), shown in FIGs. 21-26. Saw is in the same field of endeavor of orthopedic surgery kits. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include one or more osteotomes in the kit of Wilkinson/Robichaud, to perform the resection through the slots of the cutting module, since Wilkinson contemplates the use of a chisel (col. 16 / ll. 30-37) and Saw teaches that a bone chisel or osteotome may be used interchangeably to create a bone resection, in particular along an already perforated plane (col. 15 / ll. 12-16), and the simple substitution of one known element for another (one cutting tool for another) to obtain predictable results (cutting along a perforation) is within the ordinary skill in the art. The slot of the cutting module would thus be defined by a so-named osteotome guide since it is used to guide the osteotome, and the drill module is engageable with the cutting module over the so-named osteotome guide since it is disposed over the slot. 

Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 9,707,023 to Ammann et al. (hereinafter, “Ammann”) in view of U.S. Patent No. US 8,632,547 to Maxson et al. (hereinafter, “Maxson”). 
As to claim 21, Ammann discloses a surgical kit for performing a bone surgery, the surgical kit comprising an anchor module (position guide 100) configured to be secured to a patient’s bone, shown in FIG. 16, the anchor module having a bone interface side (facing bone) with a bone-contacting surface (at 135) superposable against a bone of a patient (col. 7 / ll. 44-50) and an operative side (facing away from the bone) with a removable module interface (hole that receives thumbscrew 605 shown in FIG. 20, which is an interface or interaction point for a removable module such as cutting module 600); and a cutting module (600) having a cutting module bone interface side (facing bone) with a cutting module bone-contacting surface superposable against the bone of the patient (the extension of the cutting module past the width of the position guide/anchor module 100 of FIG. 16 is where the cutting module has a bone-contacting surface superposable against or placeable over the bone, or at least fully capable of such superpositioning, shown in FIG. 20) and a cutting module operative side (facing away from the bone), the cutting module being engaged with the anchor module and being separable therefrom (col. 12 / ll. 6-8), shown in FIG. 20, the cutting module having a slot (615) extending therethrough and opening on the cutting module bone interface side and the cutting module operative side. 
As to claim 30, Ammann discloses the surgical kit according to claim 21, further comprising at least one calibrated drill bit (420; under broadest reasonable interpretation, considered a drill bit because it performs drilling; the drill bit is calibrated to the thickness of the predrilling module so that its effective length based on the position of the stop flange 430 can extend through the predrilling module to create a bone hole of a predetermined depth; col. 11 / ll. 28-38), shown in FIG. 18, and at least one predrilling module (400) having a predrilling bone interface side (facing bone) with a predrilling bone-contacting surface superposable against the bone of the patient (the extension of the predrilling module past the width of the position guide/anchor module 100 of FIG. 16 is where the predrilling module has a bone-contacting surface superposable against or placeable over the bone, or at least fully capable of such superpositioning, shown in FIG. 18), a predrilling operative side (facing away from the bone), and at least two drill bit apertures (425, 435) extending therethrough and configured to guide the at least one calibrated drill bit to predetermined positions, depths and/or orientations in the patient’s bone (the depth is based on the thickness of the predrilling module in conjunction with the effective length of the drill bit due to the position of the stop flange) corresponding to planned positions, depths and/or orientations of fixation plate fasteners (820, 825; these keys serve to fasten and secure the plate like structure of base 810 into the bone). 
As to claim 21, Ammann is silent as to wherein the bone-contacting surface of the anchor module conforms to a surface of the patient’s bone in a predetermined bone-contacting configuration. 
As to claim 21, Maxson teaches a surgical kit for performing a bone surgery, in the same field of endeavor of orthopedic surgery kits, that has bone-contacting surfaces (202) that conform to a surface of the patient’s bone in a predetermined bone-contacting configuration based on pre-operative imaging of the bone (col. 6 / ll. 35-42), shown in FIG. 7, so that the device can be placed on the bone in only one patient-specific position to ensure accuracy of guiding of the bone modification tools. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Ammann’s bone-contacting surface of the anchor module with a patient-specific shape that conforms to a surface of the patient’s bone using pre-operative image data, so that the anchor module can be placed on the bone in only one patient-specific position to ensure accuracy of guiding of the bone modification tools that are guided by various modules engaged with the anchor module. As applied to Ammann, the bone-contacting surface (at 135) would have the patient-specific shape where it contacts the bone. Since the kits of both Ammann and Maxson are directed to wedge osteotomies of the tibia, and Maxson teaches that the device bone-contacting surface can be customized to the tibial surface, the anchor module bone-contacting surface of Ammann would correspondingly be customized to the tibial surface. 





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                      

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775